Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/26/22 has been entered. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 are have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kajihara et al. (US 2010/0066812) in view of Cohen et al. (US 2016/0062100).
Regarding claims 1, 9 and 16, Kajihara teaches an apparatus (Figs. 1, 9 and 12 teaches an apparatus), comprising:
a single array of micro lenses each including embedded optics configured to reduce diffraction relative to a threshold value associated with another array of micro lenses without embedded optics (Figs. 1, 9 and 12 a micro lenses array (see elements 12, 312 and 412) that is used to focus incoming light towards an array of imaging elements, paragraphs 128 and 137 teaches that the micro lenses 12-1 itself can be configured of a diffractive lens which results (in Figs. 10B and 11B) a focused beam of light which reduces diffraction than compared to a system that does not use embedded optics such as the diffractive lens. Additionally, Figs. 9 and 12 teaches the use of a polarizing components 30 and 40 that is connected to the micro lenses array that is utilized to reduce the beam size from the incident light to create a focused beam. This, like the use of a diffractive lens reduces diffraction than compared to a system that does not use embedded optics);
an array of image sensors coupled to the single array of micro lenses (Figs. 1, 9 and 12 and paragraph 84 teaches a plurality of sensors coupled to the micro lenses array), wherein each image sensor of the array of image sensors is configured to:
receive a portion of the light in response to the light passing through the single array of micro lenses (paragraphs 130-132 teaches that light that passes through the lenses 12/312/412 is obtained by the sensor 13); and 
generate an image from the portion of the light based at least in part on reduced diffraction of the portion of the light (paragraphs 130-132 teaches that the sensor 13 receives the light and generates an image of the light that enters that particular image sensor); and
a processing resource configured to combine the images from the array of image sensors to create a picture (paragraph 133 teaches wherein the image processing section 14 finally generates the final image by combining the data from all of the image sensors in the image sensor array 13).
However, while Kajihara teaches the image sensor including the microlens array as discussed above, fails to explicitly teach that the embedded optics within the microlens array includes a cubic phase plate.
In an analogous microlens array/image sensor combination art, Cohen teaches of a microlens array that has embedded optics that utilizes a cubic phase plate (mask) on the microlens array (see Figs. 2A, 3A, 4A, and paragraphs 55-61) to take incoming light and “focusing it onto the image sensor”).
Kajihara in paragraphs 128 and 137 teaches that the micro lenses 12-1 itself can be configured of a diffractive lens which results (in Figs. 10B and 11B) a focused beam of light which reduces diffraction than compared to a system that does not use embedded optics such as the diffractive lens. Similarly the cubic phase plate/mask of Cohen is an alternative type of diffractive lens, but happens to be one that Kajihara fails to recite explicitly as being an option.
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Cohen into the system of Kajihara by utilizing the cubic phase plate/mask into the microlens array of Kajihara due to predictable results expected of focusing the beam of light incident to the microlens array to create a focused beam intended to be captured by a particular light sensitive pixel of the image sensors (see paragraph 1).
As to the method of claim 1, the above apparatus performs the method as claimed.
Regarding claim 2, Kajihara teaches the claimed, further comprising sending the image to a computing device (paragraph 133).
Regarding claim 3, Kajihara teaches the claimed further comprising converting a number of photons from the received light to a number of electrons to generate the image from the light at the array of image sensors (paragraphs 130-132 teaches that the sensor 13 receives the light and generates an image of the light that enters that particular image sensor).
Regarding claim 4, Kajihara teaches the claimed further comprising at least one of increasing a depth of focus of the image or increasing a signal to noise ratio of the light in response to the light passing through the single array of micro lenses (paragraphs 121 and 133-135 teaches wherein refocusing arithmetic allows the image already captured to be refocused to a different focal point as a result of the imaging system in Figs. 1, 9 and 12. Therefore, being able to refocus therefore is a result of an increased depth of focus image taken initially by the system).
Regarding claim 7, Kajihara teaches the claimed further comprising passing a portion of the light through each micro lens of the single array of micro lenses (Figs. 1, 9 and 12 and paragraphs 84 and 130-132 teaches the light passes through each of the micro lens array). 
Regarding claim 8, Kajihara teaches the claimed further comprising receiving a portion of the light at each image sensor of the array of image sensors (Figs. 1, 9 and 12 and paragraphs 84 and 130-132 teaches the light that passed through each of the micro lens array reaches the image sensors).
Regarding claim 10, Kajihara teaches the claimed wherein each image sensor of the array of image sensors is a complementary metal oxide semiconductor (CMOS) sensor or a charge- coupled device (CCD) (paragraphs 84 and 119).
Regarding claim 11, Kajihara teaches the claimed wherein the single array of micro lenses are embedded in the circuitry of the apparatus (Figs. 1, 9 and 12, wherein the micro lenses array is part of the circuity of the imaging apparatus).
Regarding claim 12, Kajihara teaches the claimed wherein each image sensor of the array of image sensors includes a number of metal-oxide-semiconductor field-effect transistor (MOSFET) amplifiers or a number of metal-oxide-semiconductor (MOS) capacitors (paragraphs 84 and 119 teaches MxN pixels. CMOS and CCD sensors includes the claimed transistors/capacitors).
Regarding claim 13, Kajihara teaches the claimed wherein the embedded optics includes at least one of an axicon, a cubic phase plate, a radial polarization conversion plate, an azimuthal polarization conversion plate, or a linear polarization conversion plate (paragraphs 128 and 137 teaches that the micro lenses 12-1 itself can be configured of a diffractive lens which results (in Figs. 10B and 11B) a focused beam of light which reduces diffraction than compared to a system that does not use embedded optics such as the diffractive lens. Additionally, Figs. 9 and 12 teaches the use of a polarizing components 30 and 40 that is connected to the micro lenses array that is utilized to reduce the beam size from the incident light to create a focused beam).


Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kajihara (US 2010/0066812) in view of Cohen et al. (US 2016/0062100) and further in view of Theriault et al. (US 2014/0008549).
Regarding claims 5-6, Kajihara and Cohen teaches the claimed as discussed in claim 1 above, however, while incident light enters the lens of the camera (paragraphs 153 and 169 teaches that the images taken are in a three-dimensional Gaussian space) and the array of micro lenses focuses the light beams (see Figs. 10B and 11B), isn’t explicit that the light being received is a Gaussian beam and the light coming through each of the micro lens of the array is Bessel-Gauss beam. Similarly, in Fig. 4 of Cohen, the axicon lens 401 focuses the beam towards a particular light sensitive pixel of an image sensor. 
Therefore, Kajihara and Cohen fail to teach the claimed further comprising receiving the light as a Gaussian beam at the single array of micro lenses; and further comprising creating a Bessel-Gauss beam from the light in response to passing the light through the single array of micro lenses.
In an analogous imaging art, Theriault teaches in paragraph 93 the generic ability to use optical elements for the purpose of handling specific types of light sources, which includes Gaussian beam sources, and that once they pass through these optical elements (like the diffractive lenses of Kajihara or the axicon lens of Cohen), the light output is changed to Bessel-Gauss beam type.
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Hillman into the system of Kajihara and Cohen because Kajihara and Cohen already teach the ability to focus the light entering the micro lens array, but modifying them to also be able to handle light sources having Gaussian beam type, would provide the benefit of achieving extended depth of field (Theriault: abstract and paragraph 93).

Claims 14-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kajihara (US 2010/0066812) in view of Cohen et al. (US 2016/0062100) and further in view of Georgiev et al. (US 2015/0312549).
Regarding claims 14-15 and 17-20, Kajihara and Cohen teaches the camera as discussed in claims 9 above, however doesn’t give much details to other components of the camera, and therefore fails to, but Georgiev teaches the claimed:
-further comprising a memory coupled to the array of image sensors (Fig. 2, storage 270); 
-further comprising a communication link configured to send the image to a computing device (paragraph 47, network communication link).
-wherein the apparatus is a security camera or a baby monitor (paragraph 26).
-further comprising a memory coupled to the processing resource (Fig. 2, storage 270); 
-wherein the memory is configured to store the images from the array of image sensors (Fig. 2, storage 270 stores image from image sensor 215); 
-wherein the memory is configured to store the picture (Fig. 2, storage 270 stores image from image sensor 215).
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Georgiev such that the camera of Kajihara (in its proposed combination with Cohen) is able to incorporate a memory and communication link because such an incorporation allows for the benefit of storing the image for future playback.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GELEK W TOPGYAL whose telephone number is (571)272-8891. The examiner can normally be reached M-F (9:30-6 PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GELEK W TOPGYAL/Primary Examiner, Art Unit 2481